Citation Nr: 0521878	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945 with combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
tinnitus and determined that new and material evidence had 
not been presented to reopen the claim for service connection 
for bilateral hearing loss.  The Board initially reviewed the 
appeal in October 2003, when it reopened the claim for 
service connection for bilateral hearing loss based on new 
and material evidence, and remanded the appeal for further 
evidentiary development.  A review of the record indicates 
that the RO has accomplished the requested development.  
Accordingly, the Board may proceed with appellate review.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for bilateral 
hearing loss and tinnitus; all reasonable development 
necessary for the disposition of the appeal of these claims 
has been completed.

2.  Service records show that the veteran engaged in combat 
while performing his duties as an M4 and M5 tank driver and 
was exposed to excessive noise over a prolonged period of 
time as a result.

3.  The competent medical evidence is in relative equipoise 
in showing that the veteran's bilateral hearing loss and 
tinnitus are linked, at least in part, to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
bilateral hearing loss and tinnitus.  Therefore, no further 
development is needed.



FACTUAL BACKGROUND

The National Personnel Records Center (NPRC) in St. Louis 
reported in August 2001 that the veteran's service medical 
records were apparently destroyed in a fire that occurred 
there in 1973.  

WD AGO Form 100 (Separation Qualification Record) reflects 
that for 32 months the veteran served as a tank driver of M4 
and M5 tanks across several countries in Europe.  The form 
indicates the veteran drove in combat day and night.  It also 
states that during pre-service the veteran was employed as a 
chipper, which involved chipping surplus metal from castings 
with a pneumatic hammer and finishing rough edges with a 
grinder.

The veteran underwent an audiological evaluation at St. 
Margaret's Memorial Hospital in August 1996, which showed the 
following pure tone thresholds, in decibels (dB):  10 dB at 
500 Hertz (Hz), 15 dB at 1000 Hz, 55 dB at 2000 Hz, 70 dB at 
3000 Hz, and 80 dB at 4000 Hz for the right ear and 10 dB at 
500 Hz, 25 dB at 1000 Hz, 50 dB at 2000 Hz, and 60 dB at 3000 
and 4000 Hz. 

VA outpatient records show the results of an audiological 
evaluation of the veteran completed in June 2001.  The 
results indicate a mild sloping to severe sensorineural 
hearing loss, greater in the right ear than the left.  The 
diagnosis was sensorineural hearing loss accompanied by 
tinnitus.

A December 2001 letter from the veteran's former employer, 
Consul Energy, indicates that the veteran worked as an 
outside laborer from April to July 1942, then a slate picker 
from December 1945 to February 1947, then a mechanic supply 
man from March 1945 to December 1965, then as a prep plant 
shift foreman from January 1966 to March 1975, then a plant 
foreman from April 1975 to March 1978, then as a general 
plant foreman from April 1978 to March 1979, and a plant 
foreman from April 1980 to June 1982.

The veteran underwent a VA compensation and pension 
examination (C&P examination) in April 2004.  The veteran's 
chief complaint was constant long-term tinnitus.  The 
veteran's medical history indicated noise exposure prior, 
during, and after service.  He stated that he was exposed to 
noise while working as a chipper before he came into the 
service and after he left the service he worked in the coal 
industry, where he spent half of his time in a quiet office 
and the other half in and out of noise.  While in the 
military, he drove a tank for 31/2 years.  The veteran reported 
that hearing protection was generally not available in any of 
his work situations.  The veteran stated that his tinnitus 
has increased in severity and now is so severe that it 
affects his sleep.  Pure tone thresholds results of the 
authorized audiological evaluation, in decibels, are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
70
85
90
LEFT
35
40
65
70
75

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 76 percent in the left ear.  
The examiner noted that all hearing tests from 1996 to the 
present showed a similar result.  The diagnosis was 
sensorineural hearing loss and tinnitus.  The examiner opined 
that it would be at least as likely as not that the veteran's 
hearing loss was caused by his military service and that it 
is at least as likely as not that his hearing loss was caused 
by occupational noise exposure.  The examiner also concluded 
that tinnitus was at least as likely as not caused by 
military noise exposure based on the limited record.

Outpatient records from Deer Lake Medical Association, dated 
from October 2003 to October 2004 reveal no audiological 
evaluations.  The veteran's doctor (J.D., M.D.), however, 
wrote in a November 2004 letter that the veteran has a severe 
bilateral hearing loss.






The veteran underwent a C&P examination in February 2005 with 
the following results of the audiological evaluation: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
80
90
LEFT
40
40
70
75
75

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 70 percent in the left ear.  
The diagnosis remained the same.  The examiner restated his 
opinion that it would be at least as likely as not that some 
portion of the veteran's hearing loss is attributable to his 
military duty.  The examiner stated that the tinnitus was 
also consistent with noise exposure and the veteran's 
complaints were ongoing for at least the past eight years, 
maybe longer.

LAW AND REGULATIONS

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2004).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

ANALYSIS

The Board observes initially that NPRC has designated the 
veteran's service medical records as fire-related, and the 
records are presumed to have been destroyed.  Under well-
established case law, when service medical records are 
presumed destroyed, the Board has a heightened duty to 
consider applicability of the benefit of the doubt rule, to 
assist the claimant in developing the claim, and to explain 
its decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOPGCPREC 12-99 (October 18, 1999).  
In the instant case, the veteran's Separation Qualification 
Record clearly establishes that he engaged in combat as a 
tank driver.  Consequently, the provisions of 38 U.S.C.A. 
§ 1154(b) apply.  The Board finds that the evidence of noise 
exposure in service is consistent with the circumstances, 
conditions or hardships of the veteran's service as a tank 
driver during World War II in various countries in Europe.

The Court has held that the provisions of 38 U.S.C.A. 1154(b) 
only provide an evidentiary presumption concerning events in 
service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); see Wade v. West, 11 Vet. App. 302, 
305 (1999).  In the instant case the medical evidence 
reflects that it is at least as likely as not that the 
veteran's sensorineural hearing loss is related, at least in 
part, to his service.  

While there is no medical evidence of hearing loss or 
tinnitus until decades post-service, there is no dispute as 
to the veteran's exposure to excess noise over a prolonged 
period of time without ear protection while engaged in combat 
with the enemy during WW II, and it is obviously through no 
fault of the veteran that there are no service medical 
records.  There is medical evidence that confirms that the 
veteran has had bilateral hearing loss and tinnitus in recent 
years.  As to the remaining question at hand, whether there 
is competent evidence of the claimed causal relationships, 
the Board finds that the only medical evidence that addresses 
this question is in equipoise and therefore supports the 
claims.  Specifically, the VA examiner who evaluated the 
veteran in April 2004 and February 2005 opined that it was at 
least as likely as not that the veteran's bilateral hearing 
loss and tinnitus were due, at least in part, to his exposure 
to excessive noise associated with combat duty during his WW 
II service.  

In view of the foregoing, the Board finds that, with 
application of the doctrine of reasonable doubt, service 
connection for a bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ .3.102, 
3.303.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


